DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alves, US Patent Pub. 20110109446 A1.
Re Claim 1, Alves discloses an ear protector device (fig. 1; abstract), comprising: an earplug configured for removable seating with an ear canal (fig. 1; abstract” earplug is removably mounted within an ear canal); a display having an inner face and an outer face with indicia (fig. 1: earplug with display where the display includes indicia to indicate information; para 0012; claim 5); and a mount attached between the earplug and the display (fig. 3: pivot member 400; paras 0023).
Re Claim 2, Alves discloses the ear protector device of claim 1 wherein the earplug is selected from the group consisting of one or more of a flanged, hi-fi, electronic and noise-cancellation earplugs (fig. 1; abstract: earplug is an electronic earplug device wherein electronic is selected from the Markush claim language).
Re Claim 3, Alves discloses the ear protector device of claim 1 wherein the inner face of the display further comprises indicia (fig. 1: earplug with display where the display includes indicia to indicate information; para 0012; claim 5).
Re Claim 4, Alves discloses the ear protector device of claim 1 wherein the device further comprises a post between the mount and the display configured to extend the device outwardly from the mount (fig. 3: pivot member 400 naturally extends outwardly enough to enable control of the display mounted portion while the insert ear canal portion is stationary; paras 0023).
Re Claim 5, Alves discloses an ear protection system configured to provide ear protection in combination with a visual display (fig. 1: earplug with display; abstract), the system comprising: an earplug configured for removable seating with an ear canal (fig. 1; abstract” earplug is removably mounted within an ear canal); a display having an inner face and an outer face with indicia (fig. 1: earplug with display where the display includes indicia to indicate information; para 0012; claim 5); and a mount attached between the earplug and the display (fig. 3: pivot member 400; paras 0023), wherein the indicia are selected from those expressing the user's enthusiasm, support or providing a message of choice (para 0024: display can display digital readout of alarm information and both memory and processor information; whereby message of choice is selected from the Markush claim language).
Re Claim 6, Alves discloses the ear protection system of claim 5 wherein the earplug is configured to provide for enhanced noise-cancellation through the ear canal (para 0004: earplugs are meant for noise cancelation).
Claim 7 has been analyzed and rejected according to claim 4.
Claim 8 has been analyzed and rejected according to claim 1.
Re Claim 9, Alves discloses the method of claim 8 further comprising the step of attaching indicia to the display prior to placing the device on the user's ear (fig. 1: earplug with display where the display includes indicia to indicate information; wherein the indicia was made before placing the device into a user’s ear; para 0012; claim 5).
Re Claim 10, Alves discloses the method of claim 8 further comprising the step of making the device prior to obtaining and placing the device on the user's ear (fig. 1: device was made before being mounted in a user’s ear; abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/
Primary Examiner, Art Unit 2651              				5/7/2022